Case 21-10085-KHK        Doc 16    Filed 03/17/21 Entered 03/17/21 10:08:56            Desc Main
                                  Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT

                                           FOR THE

                             EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

     In the Matter of:
                                                 Chapter 13
     STACY LYNN PHILLIPS
                                                 Case No. 21-10085-KHK

                            Debtor

                AMENDED OBJECTION TO CONFIRMATION OF PLAN

     Thomas P. Gorman, Chapter 13 Trustee, has filed this amended objection to
     confirmation of your Chapter 13 Plan filed January 21, 2021. The cause for this
     additional objection is as follows:
            Violation of 11 U.S.C. §1325(a)(6) and 11 U.S.C. 1325(a)(3) – Feasibility and
            Good Faith.
                Section 4B of Plan proposes to surrender collateral twice described as a
                   “timeshare” to Service Finance Company. Service Finance Co., LLC
                   has filed unsecured Proof of Claim #9-1 for that debt, and the
                   supporting documents describe the collateral as “WINDOWS/DOORS”
                   (Pg. 5). Accordingly, the creditor secured by the “Sheraton Flex
                   Vacation Plan Timeshare” has not been given notice of the Debtor’s
                   intent to surrender.



     Date: _March 17, 2021______                        __/s/Thomas P. Gorman ________
                                                        Thomas P. Gorman
                                                        Chapter 13 Trustee
                                                        300 N. Washington Street, #400
                                                        Alexandria, VA 22314
                                                        (703) 836-2226
                                                        VSB 26421
Case 21-10085-KHK      Doc 16     Filed 03/17/21 Entered 03/17/21 10:08:56           Desc Main
                                 Document      Page 2 of 2
     Amended Objection To Confirmation
     Stacy Lynn Phillips, Case # 21-10085-KHK


                                CERTIFICATE OF SERVICE

     I hereby certify that I have this 17th day of March, 2021, served via ECF to authorized
     users or mailed a true copy of the foregoing Amended Objection to Confirmation to the
     following parties.

     Stacy Lynn Phillips                         Martin C. Conway
     Chapter 13 Debtor                           Attorney for Debtor
     5267 Quebec Place                           Conway Law Group, PC
     Woodbridge, VA 22193                        12934 Harbor Drive, Suite 107
                                                 Woodbridge, VA 22192


                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
